UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2084



JUANITA HALL,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CA-04-47-4)


Submitted:   April 28, 2006                   Decided:   June 5, 2006


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juanita Hall, Appellant Pro Se. Anita K. Henry, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Juanita Hall appeals* the district court’s order granting

summary judgment to Defendant in Hall’s 42 U.S.C. § 405(g) (2000)

suit.    The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).              The magistrate judge

issued a report and recommendation in which he recommended granting

summary judgment to Defendants.           The district court adopted the

report    and   recommendation,     finding   that    Hall    failed     to    file

objections to the magistrate judge’s report.

            The timely filing of specific objections to a magistrate

judge’s    report   and    recommendation     is    necessary       to   preserve

appellate review of the substance of that recommendation when the

parties    have   been    warned   that   failure    to    object    will     waive

appellate review. See Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         On

appeal, Hall does not challenge the district court’s conclusion

that she failed to object to the magistrate judge’s report.                     See

4th Cir. R. 34(b) (failure to raise claim in informal brief waives

consideration of that claim).        Accordingly, we conclude that Hall

has waived appellate review of the substance of the magistrate

judge’s report.




     *
      We have construed Hall’s informal appellate brief as a notice
of appeal. See Smith v. Barry, 502 U.S. 244 (1992).

                                    - 2 -
          Thus we affirm the order of the district court.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -